1                                                                  The Honorable Barbara J. Rothstein

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7                            FOR THE WESTERN DISTRICT OF WASHINGTON,
                                            AT SEATTLE
8
     KING COUNTY, a Washington municipal
9    corporation,                                         Cause No. 14-cv-1957-BJR

10                                   Plaintiff,
                                                          ORDER GRANTING CERTAIN
11            vs.                                         INSURERS’ MOTION FOR ORDER
                                                          APPROVING SETTLEMENT AND
12   TRAVELERS INDEMNITY COMPANY;                         BARRING CONTRIBUTION CLAIMS
     TRAVELERS CASUALTY AND SURETY                        BY NON-SETTLING INSURERS
13   COMPANY (fka AETNA CASUALTY AND
     SURETY COMPANY); et al.
14
                                     Defendants.
15

16            This matter comes before the Court on Certain Defendants’ Motion for Order

17   Approving Settlement and Barring Contribution Claims by Non-Settling Insurers (the

18   “Motion”). 1 The Court has considered the motion and all pleadings and filings on record.

19

20            1
              The certain defendants are: Federal Insurance Company, Century Indemnity Company, as
     successor to CCI Insurance Company, as successor to Insurance Company of North America, Indemnity
21   Insurance Company of North America, Westchester Fire Insurance Company with respect to policies
     novated from Industrial Underwriters Insurance Company (“Westchester”) and Central National
22   Insurance Company of Omaha but only as respects policies issued through Cravens, Dargan &
     Company, Pacific Coast (“Central National”). Westchester is mistakenly identified as Financial
23   American Property and Casualty Insurance Co. fka Industrial Underwriters Insurance Co. in the Fourth
     Amended Complaint. (Dkt. 699) Central National is mistakenly identified as Ace Property & Casualty

     ORDER GRANTING CERTAIN INSURERS’ MOT. FOR ORDER APPROVING                     SOHA & L ANG, P.S.
     SETTLEMENT AND BARRING CONTRIBUTION CLAIMS – 1                                   ATTORNEYS AT LAW
     USDC WD WA/SEA CAUSE NO. 14-cv-1957-BJR                                   1325 FOURTH AVENUE, STE 2000
                                                                                SEATTLE, WASHINGTON 98101
                                                                             (206) 624-1800/FAX (206) 624-3585
     1200.00317 le154722st
1             The Court GRANTS the Motion and APPROVES the Confidential Settlement

2    Agreement and Release (“Settlement Agreement”) between plaintiff King County and these

3    defendants with regard to King County’s claims for coverage under the these defendants’

4    policies. The Court further FINDS and ORDERS:

5             1.       The Settlement Agreement is reasonable and is the result of arm’s-length

6    negotiations between parties represented by experienced environmental coverage counsel. The

7    Settlement Agreement is not collusive, inadequate, or entered into for any improper purpose.

8             2.       The non-settling insurers are adequately protected based on the terms of the

9    Settlement Agreement and King County’s representations related to potential setoff for

10   settlements in this case. See King County v. Travelers Indemn. Co., 2018 U.S. Dist. LEXIS

11   64763 at *14 (W.D. Wash. Apr. 16, 2018).

12            3.       The Court ORDERS that the cross-claims and counterclaims by and against

13   these defendants in this action are DISMISSED with prejudice. The Court further ORDERS

14   that any other claims for contribution, allocation, subrogation, and equitable indemnity, and any

15   other cause of action in connection with this action against these defendants by any other

16   insurers of King County and/or The Municipality of Metropolitan Seattle are hereby BARRED.

17   ///

18   ///

19

20

21

22
     Co. fka Aetna Insurance Company fka Cigna Property & Casualty Co. as successor in interest to Central
23   National Insurance Co. of Omaha in the caption and the complaint. (Id.)

     ORDER GRANTING CERTAIN INSURERS’ MOT. FOR ORDER APPROVING                      SOHA & L ANG, P.S.
     SETTLEMENT AND BARRING CONTRIBUTION CLAIMS – 2                                    ATTORNEYS AT LAW
     USDC WD WA/SEA CAUSE NO. 14-cv-1957-BJR                                    1325 FOURTH AVENUE, STE 2000
                                                                                 SEATTLE, WASHINGTON 98101
                                                                              (206) 624-1800/FAX (206) 624-3585
     1200.00317 le154722st
1             4.       The Court DIRECTS that this Order shall be entered as a final judgment under

2    Federal Rule of Civil Procedure 54(b).

3             IT IS SO ORDERED.

4             Dated this 6th day of September, 2019.

5

6

7                                                          A
                                                           Barbara Jacobs Rothstein
8
                                                           U.S. District Court Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING CERTAIN INSURERS’ MOT. FOR ORDER APPROVING                   SOHA & L ANG, P.S.
     SETTLEMENT AND BARRING CONTRIBUTION CLAIMS – 3                                 ATTORNEYS AT LAW
     USDC WD WA/SEA CAUSE NO. 14-cv-1957-BJR                                 1325 FOURTH AVENUE, STE 2000
                                                                              SEATTLE, WASHINGTON 98101
                                                                           (206) 624-1800/FAX (206) 624-3585
     1200.00317 le154722st
